      Case 1:18-cr-00117-KPF Document 239 Filed 06/11/20 Page 1 of 2



                                     Law Offices of
                                  Joshua Stevens, Esq.
                            420 Lexington Avenue, Suite 2920
                                 New York, NY 10170
                                  Tel # (718) 640.5060

June 11, 2020


Hon. Katherine Polk Failla
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 618
                                                   MEMO ENDORSED
New York, NY 10007

Request For Adjournment: United States v. Emeka Nnawuba, 18-cr-117-06

Your Honor:

I represent Mr. Nnawuba in the above-referenced matter, which is currently scheduled for
Sentencing on June 17, 2020 at 2:30pm. We are requesting an adjournment as Mr.
Nnawuba would like to address Your Honor in person. Furthermore, Mr. Nnawuba would
ask that his immediate family be live and present in the courtroom when he is sentenced.

Please advise if any additional information is required.



Respectfully submitted,

-s-

Joshua Stevens, Esq.




cc: via ECF & email AUSA Robert Sobelman, Esq.
    Case 1:18-cr-00117-KPF Document 239 Filed 06/11/20 Page 2 of 2




Application GRANTED. The sentencing hearing currently scheduled
for June 17, 2020, is hereby ADJOURNED to September 29, 2020, at
3:30 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:    June 11, 2020                  SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
